Name: Commission Regulation (EEC) No 3672/89 of 7 December 1989 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 89No L 358/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3672/89 of 7 December 1989 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (3), as last amended by Regulation (EEC) No 3671 /89 (4), states that import offer prices and common prices are to be compared using the conversion rate used to fix the monetary compen ­ satory amounts ; whereas Article 9 of Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 31 18/89 (6), which lays down other detailed rules for comparing the prices in question should accordingly be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Article 9 of Regulation (EEC) No 3153/85 is hereby deleted. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6. O OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 157, 18 . 6. 1976, p. 20 . (  ¢) See page 26 of this Official Journal . 0 OJ No L 310, 21 . 11 . 1985, p. 4. 4 OJ No L 300, 18 . 10 . 1989, p. 13 .